DETAILED ACTION
This is a first action on the merits. Claims 1-18 are pending. Claims dated 08/06/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2019 and 07/28/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Selander et al. (US 20190012922 A1), in view of Erikson et al. (US 20180082682 A1) and herein after will be referred to as Selander and Erikson respectively.

Regarding claim 1, Selander teaches a method for controlling an unmanned aerial vehicle (UAV) comprising: 
obtaining identity information of a user ([0063] “the identity of a pilot may be verified e.g. by entering biometric data, using an electronic ID (such as the Swedish BankID), exchanging a trusted certificate or using some other verification technique, for example via the pilot's smart mobile phone. Thus, in an embodiment the method of FIG. 3 comprises communicating with the UAV or the remote control for the UAV using security protocols involving authentication of the UAV and/or an operator of the UAV”); 
determining a user permission according to the identity information 0063] “verify that the pilot of a UAV requesting permission to fly actually has this license”; Fig. 2 user “permission to operate granted?”); 
and controlling the UAV according a control command generated ([0053] “The remote control is communicating with and controlling the UAV through control commands, see FIG. 1”) 
Fig. 2 UAV is controlled only when permission to operate is granted).  
Selander does not explicitly teach a preset database.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to recognize that “verifying the user’s biometric information” as taught by Selander ([0063]), would comprise verifying the biometric data of the user against a set of pre-stored information related to the user. Examiner submits that it is well known in the art that such pre-stored information that related to the user would be in the form of a preset database.
Even so, Erickson explicitly teaches verifying the user’s biometric information against a set of pre-stored information related to the user, and that the pre-stored information related to the user is in the form of a preset database (Fig. 5 501 and Fig. 6 601 having pre-stored voice identification and facial profiles of the user respectively - verified with user’s voice and face profiles), because doing so would allow comparison between the user identity information and preset database.

Regarding claim 2, Selander, as modified (see rejection of claim 1) teaches the method of claim 1.
Selander also teaches wherein obtaining the identity information of the user includes: obtaining a biometric data of the user; and processing the biometric data to obtain 0063] “the identity of a pilot may be verified e.g. by entering biometric data…”)
In Selander, verifying the biometric data corresponds to processing biometric data to obtain information of the user as the identity information.
While, Examiner submits that it is well known in the art that the biometric data of the user may include a face image, Selander does not explicitly teach that the biometric data is a face image.
However, Erikson teaches obtaining a face image of the user, and processing the face image to obtain face information (Fig. 6 obtaining face image of users and proceeding with face identification matching).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Erikson to include obtaining a face image of the user, and processing the face image to obtain face information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 3, Selander, as modified teaches the method of claim 2, 
Selander also teaches wherein determining the user permission includes: reading stored biometric information from the preset database; and determining the user permission according to the biometric information of the user and the stored biometric information ([0063]).
While, Examiner submits that it is well known in the art that the biometric information of the user may include face information, Selander does not explicitly teach that the biometric information is face information.
However, Erikson teaches reading stored face information from the preset database and determining the user permission according to the face information of the user and the stored face information (Fig. 6 obtaining face image of users and proceeding with face identification matching; Fig. 8 different user preferences depending of the user identified).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Erikson to include face information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 4, Selander, as modified (see rejection of claim 1) teaches the method of claim 1.
Selander also teaches wherein obtaining the identity information of the user includes: obtaining a biometric data of the user; and processing the biometric data to obtain 0063] “the identity of a pilot may be verified e.g. by entering biometric data…”)
In Selander, verifying the biometric data corresponds to processing biometric data to obtain information of the user as the identity information.
While, Examiner submits that it is well known in the art that the biometric data of the user may include a gesture image, Selander does not explicitly teach that the biometric data is a gesture image.
However, Erikson teaches obtaining a gesture image of the user, and processing the gesture image to obtain gesture information ([0108] the aerial drone companion device 100 may recognize individual users living in a single home by applying speech recognition techniques, or gesture based interaction through visual analytics; [0057] gesture detection (e.g. using deep learning or neural network)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Erikson to include obtaining a gesture image of the user, and processing the gesture image to obtain gesture information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 14, Selander, as modified teaches the method of claim 1.
Selander also teaches wherein obtaining the identity information of the user includes: obtaining biometric information of the user ([0063] “the identity of a pilot may be verified e.g. by entering biometric data…”).  
While, Examiner submits that it is well known in the art that the biometric data of the user may include voice information, Selander does not explicitly teach that the biometric information is voice information.
However, Erikson teaches obtaining a voice information of the user (Fig. 5 obtaining voice information of users and proceeding with user voice identification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Erikson to include obtaining a voice information of the user, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 18, Selander teaches the method of claim 1.
Selander also teaches wherein the user permission includes at least one of starting the UAV, prohibiting the UAV from flying, limiting a flight parameter of the UAV, limiting a flight attitude of the UAV, or limiting any one or more of shooting, tracking, and obstacle avoidance functions of the UAV ([0063] “verify that the pilot of a UAV requesting permission to fly actually has this license”; Fig. 2 user “permission to operate granted?”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Selander, in view of Erikson, in further view of Gordon et al. (US 20170235308 A1) and herein after will be referred to as Gordon.

Regarding claim 5, Selander, as modified teaches the method of claim 4.
Selander also teaches wherein determining the user permission includes: reading stored biometric information from the preset database; and determining the user permission according to the biometric information of the user and the stored biometric information ([0063]).
Selander, as modified, does not explicitly teach reading stored gesture information from the preset database and determining the user permission according to the gesture information of the user and the stored gesture information.
However, Gordon teaches reading stored gesture information from the preset database ([0074] hand signs - then matching these moving reference points to a database of known signs, the system is able to determine what the drone user is signing) 
and determining the user permission ([0056] As described in block 505, the aerial drone then performs an aerial maneuver that correlates to the aerial maneuver physical gesture in response to the drone camera observing the aerial maneuver physical gesture by the user; [0091] Sensing of passive behaviors and gestures/gaits: In one or more embodiments of the present invention, the system senses passive behaviors and gestures of the operator in order to switch the flight parameters of a drone.) 
Examiner understands that a user permission may include limiting the flight parameters as disclosed in applicant’s specification [0038] “In some embodiments, the permissions can include starting the UAV 100, prohibiting the UAV 100 from flying, limiting flight parameters of the UAV 100, limiting a flight attitude of the UAV 100, and limiting any one or more of shooting, tracking, and obstacle avoidance functions of the UAV 100. Furthermore, the flight parameters can include the flight altitude, a flight distance, or the like, and the flight attitude can include tilt or the like”
according to the gesture information of the user and the stored gesture information ([0056] “For example, the drone on-board computer 323 shown in FIG. 3 will receive the image captured by the camera 326, will compare that captured (still or moving) image to known images that correspond to certain control commands, and will execute the control command that most closely matches the currently-captured image of the user's physical gesture”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Gordon to include reading stored gesture information from the preset database and determining the user permission according to the gesture information of the user and the stored gesture information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 6, Selander, as modified teaches the method of claim 1.
Selander also teaches wherein obtaining the identity information of the user includes: obtaining a biometric data of the user; and processing the biometric data to obtain 0063] “the identity of a pilot may be verified e.g. by entering biometric data…”)
In Selander, verifying the biometric data corresponds to processing biometric data to obtain information of the user as the identity information.
While, Examiner submits that it is well known in the art that the biometric data of the user may include a hand-gesture image, Selander does not explicitly teach that the biometric data is a hand-gesture image.
However, Gordon also teaches obtaining a hand-gesture image of the user, and processing the hand-gesture image to obtain hand-gesture information ([0056] “For example, the drone on-board computer 323 shown in FIG. 3 will receive the image captured by the camera 326, will compare that captured (still or moving) image to known images that correspond to certain control commands, and will execute the control command that most closely matches the currently-captured image of the user's physical gesture”; [0071] Based on a determination of the user's gesture, the drone performs the aerial maneuver indicated. For example, a drone user points at the drone and moves it from one side of a room to another by “dragging” the drone to the new location with the movement of his or her hand and arm)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Gordon to include hand-gesture information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 7, Selander, as modified, teaches the method of claim 6.
Selander also teaches wherein determining the user permission includes: reading stored biometric information from the preset database; and determining the user permission according to the biometric information of the user and the stored biometric information.
Selander, as modified, does not explicitly teach reading stored hand-gesture information from the preset database and determining the user permission according to the hand-gesture information of the user and the stored hand-gesture information.
However, Gordon teaches reading stored hand gesture information from the preset database ([0074] hand signs – “then matching these moving reference points to a database of known signs, the system is able to determine what the drone user is signing”) 
and determining the user permission ([0056] “As described in block 505, the aerial drone then performs an aerial maneuver that correlates to the aerial maneuver physical gesture in response to the drone camera observing the aerial maneuver physical gesture by the user”; [0091] “Sensing of passive behaviors and gestures/gaits: In one or more embodiments of the present invention, the system senses passive behaviors and gestures of the operator in order to switch the flight parameters of a drone”) 
according to the gesture information of the user and the stored gesture information ([0055] “That is, the drone camera captures an image of the user making a physical gesture with his hands, arms, fingers, etc. that are intended by the user to convey a control command to the aerial drone”; [0056] “For example, the drone on-board computer 323 shown in FIG. 3 will receive the image captured by the camera 326, will compare that captured (still or moving) image to known images that correspond to certain control commands, and will execute the control command that most closely matches the currently-captured image of the user's physical gesture”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Gordon to include reading stored hand-gesture information from the preset database and determining the user permission according to the hand-gesture information of the user and the stored hand-gesture information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Claims 8-9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Selander, in view of Erikson, in further view of Tao (US 20200026309 A1) and herein after will be referred to as Tao.

Regarding claim 8, Selander teaches the method of claim 1.
Selander also teaches wherein obtaining the identity information of the user includes: obtaining a biometric data of the user; and processing the biometric data to obtain 0063] “the identity of a pilot may be verified e.g. by entering biometric data…”)
While, Examiner submits that it is well known in the art that the biometric data of the user may include an eye image, Selander does not explicitly teach that the biometric information is an eye image.
However, Tao teaches obtaining an eye image of the user, and processing the eye image to obtain iris information ([0075] In some embodiments, if multiple passengers have reserved the same service of the VTOL aircraft, each of the passengers needs to provide a corresponding authentication/identification to the VTOL aircraft… providing a biometric-based authentication, such as fingerprints, facial recognition, or eye scan”; [0076] the onboard computer of the aircraft receives the authentication/identification information and compares it to the pre-stored authentication/identification information)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the biometric data as taught by modified Selander to incorporate Tao to include obtaining an eye image of the user, and processing the eye image to obtain iris information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 9, Selander, as modified teaches the method of claim 8.
While, Examiner submits that it is well known in the art that the biometric data of the user may include an eye image, Selander does not explicitly teach that the biometric information is an eye image.
However, Tao teaches wherein determining the user permission includes: reading stored iris information from the preset database; and determining the user permission according to the iris information of the user and the stored iris information ([0075] In some embodiments, if multiple passengers have reserved the same service of the VTOL aircraft, each of the passengers needs to provide a corresponding authentication/identification to the VTOL aircraft… providing a biometric-based authentication, such as fingerprints, facial recognition, or eye scan”; [0076] the onboard computer of the aircraft receives the authentication/identification information and compares it to the pre-stored authentication/identification information)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Tao to include wherein determining the user permission includes: reading stored iris information from the preset database; and determining the user permission according to the iris information of the user and the stored iris information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 12, Selander, as modified teaches the method of claim 1.
Selander also teaches wherein obtaining the identity information of the user includes: obtaining biometric information of the user ([0063] “the identity of a pilot may be verified e.g. by entering biometric data…”).  
While, Examiner submits that it is well known in the art that the biometric data of the user may include fingerprint information, Selander does not explicitly teach that the biometric information is fingerprint information.
However, Tao teaches wherein obtaining the identity information of the user includes: obtaining fingerprint information of the user ([0075] In some embodiments, if multiple passengers have reserved the same service of the VTOL aircraft, each of the passengers needs to provide a corresponding authentication/identification to the VTOL aircraft… providing a biometric-based authentication, such as fingerprints, facial recognition, or eye scan”; [0076] the onboard computer of the aircraft receives the authentication/identification information and compares it to the pre-stored authentication/identification information)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Tao to include obtaining fingerprint information of the user, because doing so improves the capabilities of user identification by providing another way to identify the user.



Regarding claim 13, Selander, as modified, teaches the method of claim 12.
Selander does not explicitly teach wherein determining the user permission includes: reading stored fingerprint information from the preset database; and determining the user permission according to the fingerprint information of the user and the stored fingerprint information.
However, Tao teaches wherein determining the user permission includes: reading stored fingerprint information from the preset database; and determining the user permission according to the fingerprint information of the user and the stored fingerprint information ([0075] In some embodiments, if multiple passengers have reserved the same service of the VTOL aircraft, each of the passengers needs to provide a corresponding authentication/identification to the VTOL aircraft… providing a biometric-based authentication, such as fingerprints, facial recognition, or eye scan”; [0076] the onboard computer of the aircraft receives the authentication/identification information and compares it to the pre-stored authentication/identification information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Tao to include wherein determining the user permission includes: reading stored fingerprint information from the preset database; and determining the user permission according to the fingerprint information of the user and the stored fingerprint information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 15, Selander, as modified teaches the method of claim 14 and determining the user permission according to the voice information of the user (Erikson Fig. 5 obtaining voice information of users and proceeding with user voice identification)
Selander, as modified does not explicitly teach wherein determining the user permission includes: reading stored password information from the preset database; and determining the user permission according to 
However, Tao teaches wherein determining the user permission includes: reading stored password information from the preset database and determining the user permission according to the stored password information ([0075] In some embodiments, if multiple passengers have reserved the same service of the VTOL aircraft, each of the passengers needs to provide a corresponding authentication/identification to the VTOL aircraft… entering a reservation confirmation number or a password, e.g., using a PIN pad outside the cabin”; Tao [0076] the onboard computer of the aircraft receives the authentication/identification information and compares it to the pre-stored authentication/identification information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Tao to include wherein determining the user permission includes: reading stored password information from the preset database and determining the user permission according to the stored password information because doing so improves the capabilities of user identification by providing another way to identify the user. Examiner understands that since Selander in view of Erikson teaches determining the user permission according to the voice information of the user, by including the stored password information as taught by Tao, Selander in view of Erikson in view of Tao teaches determining the user permission according to the voice information of the user and the stored password information.
	
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Selander, in view of Erikson, in further view of Woo et al. (KR 20170082078 A) and herein after will be referred to as Woo.

Regarding claim 10, Selander as modified teaches the method of claim 1.
Selander, as modified does not explicitly teach wherein obtaining the identity information of the user includes: obtaining a body image of the user; and processing the body image to obtain clothing information of the user as the identity information.
However, Woo teaches wherein obtaining the identity information of the user includes: obtaining a body image of the user; and processing the body image to obtain clothing information of the user as the identity information ([0001] “The present invention relates to a technology for recognizing a person's identity, and more particularly, to a technology for recognizing a person's identity using both a recognition result of clothes worn by a person and a recognition result of a face”; [0011] “The identity recognition device for achieving the above object extracts a person's whole body from inside the image taken by using a camera, and uses the result of comparing the whole body with the clothes information in the database, to recognize the clothes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the biometric data as taught by modified Selander to incorporate Woo to include wherein obtaining the identity information of the user includes: obtaining a body image of the user; and processing the body image to obtain clothing information of the user as the identity information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Regarding claim 11, Selander, as modified teaches the method of claim 11.
Selander also teaches wherein determining the user permission includes: reading stored biometric information from the preset database; and determining the user permission according to the biometric information of the user and the stored biometric information.
While, Examiner submits that it is well known in the art that the biometric data of the user may include clothing information of the user, Selander does not explicitly teach that the biometric information is clothing information of the user.
However, Woo teaches the clothing information of the user ([0001] “The present invention relates to a technology for recognizing a person's identity, and more particularly, to a technology for recognizing a person's identity using both a recognition result of clothes worn by a person and a recognition result of a face”; [0011] “The identity recognition device for achieving the above object extracts a person's whole body from inside the image taken by using a camera, and uses the result of comparing the whole body with the clothes information in the database, to recognize the clothes”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Woo to include the clothing information, because doing so improves the capabilities of user identification by providing another way to identify the user.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Selander, in view of Erikson, in further view of Tao in further view of Gordon.

Regarding claim 16, Selander, as modified teaches the method of claim 1.
Selander also teaches wherein: obtaining the identity information of the user includes: obtaining biometric information from the user; and obtaining a information of the user; and determining the user permission includes: determining whether to allow the UAV to take off based on the 0063] “the identity of a pilot may be verified e.g. by entering biometric data…”; [0063] “verify that the pilot of a UAV requesting permission to fly actually has this license”; Fig. 2 user “permission to operate granted?”); 
While, Examiner submits that it is well known in the art that the biometric data of the user may include a voice information and a face image, Selander does not explicitly teach that the biometric information obtained is voice information and a face image and determining whether to allow the UAV to take off based on the voice information.
However, Tao teaches wherein: obtaining the identity information of the user includes: obtaining voice information from the user; and obtaining a face image of the user; and determining the user permission includes: determining whether to allow the UAV to take off based on the voice information ([0075] providing a biometric-based authentication, such as fingerprints, facial recognition, or eye scan; [0078] “…the onboard computer prompts the passenger to confirm whether the aircraft can take off, e.g., through voice prompts, lights, or a display. The passenger can respond the inquiry by a voice command”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the biometric data as taught by modified Selander to incorporate Tao to include wherein: obtaining the identity information of the user includes: obtaining voice information from the user; and obtaining a face image of the user; and determining the user permission includes: determining whether to allow the UAV to take off based on the voice information because doing so improves the capabilities of user identification by providing another way to identify the user.
Selander, as modified does not explicitly teach and determining another permission according to the face image of the user.  
However, Gordon teaches determining another permission according to the face image of the user ([0072] On-board processors in the drone will capture such a facial expression, map known reference points on the captured image of the user's face, compare these captured reference points to a database of facial points known to be associated with certain human emotions, and will then conclude that the drone user is afraid, in pain, etc. Based on this conclusion, the operation of the aerial drone will be turned over to an autonomous controller, which will alter the course of the drone (change directions), land the drone, call for emergency medical help for the user, etc.)
In Gordon, Examiner corresponds “alter the course of the drone (change directions), land the drone, call for emergency medical help for the user” as different user permissions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Selander to incorporate Gordon to include determining another permission according to the face image of the user, because doing so increases the number of user permission choices to be selected allowing the drone to choose from “altering the course of the drone (change directions), landing the drone, and/or calling for emergency medical help for the user” based on different facial expressions (Gordon [0072]).

Regarding claim 17, Selander as modified teaches the method of claim 16.
Selander does not explicitly teach wherein determining the another permission according to the face image of the user includes: obtaining face information of the user based on the face image; reading stored face information from the preset database; and determining the another permission according to the face information of the user and the stored face information.  
However, Gordon teaches wherein determining the another permission according to the face image of the user includes: obtaining face information of the user based on the face image; reading stored face information from the preset database; and determining the another permission according to the face information of the user and the stored face information ([0072] On-board processors in the drone will capture such a facial expression, map known reference points on the captured image of the user's face, compare these captured reference points to a database of facial points known to be associated with certain human emotions, and will then conclude that the drone user is afraid, in pain, etc. Based on this conclusion, the operation of the aerial drone will be turned over to an autonomous controller, which will alter the course of the drone (change directions), land the drone, call for emergency medical help for the user, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Selander to incorporate Gordon to include wherein determining the another permission according to the face image of the user includes: obtaining face information of the user based on the face image; reading stored face information from the preset database; and determining the another permission according to the face information of the user and the stored face information, because doing so increases the number of user permission choices to be selected allowing the drone to choose from “altering the course of the drone (change directions), landing the drone, and/or calling for emergency medical help for the user” based on different facial expressions (Gordon [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210279475 A1: Tusch et al. discloses a computer-vision system or engine that (a) generates a digital representation of a person via biometric identification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661